Citation Nr: 1329589	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1967.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO). 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

Based upon its review of the Veteran's claims file, the 
Board finds that the duty to assist the Veteran has yet to 
be fully met with regard to these claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran contends that he is entitled to service 
connection for both bilateral hearing loss and tinnitus due 
to noise exposure in service.  Initially, the Board has 
reviewed the Veteran's claims file and recognizes, as 
evidenced by the Veteran's DD Form 214 and service personnel 
records, that he was a Motor Vehicle Operator during service 
and that he had service in the Republic of Vietnam during 
the Vietnam Era.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2013).  At the time of the Veteran's entry into 
active service, auditory thresholds in the left ear were all 
15 decibels or below; thus, the Veteran entered service with 
normal hearing in the left ear.  As to the right ear, 
auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hertz 
were 5, 5, 10, 25, and 50 decibels, respectively.  Thus, the 
Veteran entered service with a noted right ear hearing loss 
disability as defined by VA regulation.

The Veteran was afforded VA examination in June 2011 at 
which time sensorineural hearing loss was confirmed in each 
ear, as was the existence of tinnitus.  Thus, the record 
includes a current diagnosis of the claimed disabilities 
coupled with in-service noise exposure, yet with evidence of 
a preexisting right ear hearing loss disability.  The 
questions, therefore, are whether the current left ear 
hearing loss and bilateral tinnitus disabilities were caused 
by the in-service noise exposure, and whether the 
preexisting right ear hearing loss was aggravated by the in-
service noise exposure.

The June 2011 VA examiner opined that the Veteran's hearing 
loss and tinnitus were "less likely as not caused" by or a 
result of military acoustic trauma.  The basis for this 
opinion was as follows:  

Entrance exam documented a pre existing hearing 
loss in the right ear.  Left ear was normal.  Exit 
exam was a whisper test which is not valid.  The 
[Veteran's military occupational specialty] likely 
exposed him to a moderate degree of high risk 
noise but how often and to what degree is 
speculation.  There was no indication of treatment 
for or complaints of aggravated hearing loss 
and/or tinnitus during active duty.  The [V]eteran 
has a significant history of civilian occupational 
noise exposure (assembly line worker for [F]ord 
[M]otor [C]ompany) which may account for the 
current degree of hearing loss and reported 
tinnitus.

While the examiner recognized the status of the Veteran's 
left and right ears upon entry into service, as well as the 
in-service noise exposure, the basis for this negative 
opinion was lacking.  In particular, the examiner based the 
opinion on the fact that there was "no indication of 
treatment for or complaints of aggravated hearing loss 
and/or tinnitus during active duty."  The requirements for 
service connection for hearing loss need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to 
be granted.  A claimant is not prevented from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  Service 
connection is not precluded simply because the regulation's 
requirements were first met after service.  Moreover, the 
examiner's opinion was also based on the Veteran's exposure 
to post-service noise exposure, yet the examiner failed to 
recognize the Veteran's statements submitted in support of 
his claim.  In particular, the Veteran clearly noted on his 
June 2012 VA Form 9 that during service he was not provided 
with or advised to wear hearing protection while in Vietnam, 
but after service, in his occupation, he "always wore 
adequate hearing protection."  As to the Veteran's tinnitus, 
the Veteran has stated several times that he has had ringing 
in his ears since his time in Vietnam.  The examiner failed 
to consider these lay statements when rendering the opinion 
on these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 
39 (2007) (finding a medical examination inadequate where 
the examiner "impermissibly ignored the appellant's lay 
assertions that he had sustained a back injury during 
service").  As such, the June 2011 VA examiner's rationale 
is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA 
provides the Veteran with an examination in a service 
connection claim, the examination must be adequate).  

Accordingly, the claims for service connection for bilateral 
hearing loss and tinnitus are remanded for the following 
action:

1.  The RO must obtain a new VA medical 
opinion from the audiologist who conducted 
the June 2011 VA audiological examination, 
or from another audiologist if the 
original audiologist is unavailable, as to 
whether any degree of the Veteran's 
currently diagnosed left ear hearing loss 
and bilateral tinnitus is related to his 
military service and the noise exposure 
therein, and whether the preexisting right 
ear hearing loss was aggravated by his 
military service and the noise exposure 
therein.  The claims file and all records 
on Virtual VA must be made available to 
the examiner, and the examiner must 
specify in the examination report that the 
claims file and Virtual VA records have 
been reviewed.  The examiner must specify 
the dates encompassed by the Virtual VA 
records that were reviewed.  Based upon 
review of the evidence of record, to 
include the service and any post-service 
medical records, to specifically include 
the Veteran's service induction and 
discharge examinations, and with 
consideration of the Veteran's lay 
statements related to his noise exposure, 
service and post-service hearing 
protection, and the history of the ringing 
in his ears, the audiologist must provide 
an opinion as to whether any degree of the 
Veteran's current left ear hearing loss 
and/or bilateral tinnitus is associated 
with his military service, to include 
exposure to noise.  

With regard to the Veteran's preexisting 
right ear hearing loss disability, the 
examiner must specifically opine as to 
whether the preexisting hearing loss was 
permanently aggravated beyond its natural 
progression by military service, to 
include in-service noise exposure. 

The examiner is reminded that VA laws and 
regulations do not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service. 

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The examiner must indicate 
whether there was any further need for 
information or testing necessary to make a 
determination.  Additionally, the examiner 
must indicate whether any opinion could 
not be rendered due to limitations of 
knowledge in the medical community at 
large and not those of the particular 
examiner.  The examination report must be 
typed. 

2.  After completing the above actions, 
and any other development deemed 
necessary, the claims must be 
readjudicated.  If any claim on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the claim 
must be returned to the Board for further 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).

